Citation Nr: 1732912	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating for HIV-related illness in excess of 10 percent prior to May 5, 2014 and in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran had active honorable service in the U.S. Navy from August 1978 to August 1982 and in the U.S. Air Force from September 2001 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran offered testimony at a video hearing before the undersigned Veterans Law Judge in May 2014.  A transcript has been associated with the claims file. 

The Board remanded the appeal in May 2015 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims.  A VA examination was conducted in May 2015.  A July 2015 rating decision increased the rating for HIV related illness to 60 percent, effective May 5, 2014. 


FINDINGS OF FACT

1. For the rating period prior to May 5, 2014, the Veteran's HIV-related illness was not manifested by manifested by recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or with a T cell count of less than 200, hairy cell leukoplakia, or oral candidiasis

2. For the rating period beginning May 5, 2014, the Veteran's HIV-related illness was not manifested by AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems; HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.  



CONCLUSION OF LAW

The criteria for a rating for HIV related illness in excess of 10 percent prior to May 5, 2014, and in excess of 60 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.88b, Diagnostic Code 6351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Rating Schedule for HIV-related illness falls under C.F.R § 4.88b, Diagnostic Code 6351.  A noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 count.  A 10 percent rating is assigned following the development of definite medical symptoms, a T4 count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems; HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, Notes 1 and 2.

The Veteran submitted a claim for an increased rating for HIV-related illness in September 2010. 

VA treatment records during the appeal period revealed the Veteran received ongoing treatment in the form of antiviral medications, as well as consistent testing and monitoring of his condition.  Recorded CD4 (T cell) counts ranged from 501 to 736.  He also suffered from chronic hepatitis B and was exposed to other sexually transmitted diseases but received prompt testing and treatment.

The Veteran was afforded a VA examination in November 2010 and he described feeling tired, experiencing nightmares and low self-esteem.  He also noted having depression, memory loss, swollen lymph nodes, and shortness of breath, secondary to HIV infection.  He was responding well to an antiviral medication but he also reported experiencing mouth warts.  His CD4 cell count was 579.  The examiner noted that his condition was active and that he did not have AIDS per CDC guidelines.  Ultimately, the examiner found no impact on functional abilities. 

Upon examination in August 2012, the examiner noted that Veteran's condition required continuous medication and he experienced shortness of breath attributable to his HIV diagnosis.  He also reported that he was admitted to the hospital on two separate occasions for pneumonia but was unable to recall further details; the examiner marked that he suffered from pneumocystosis.  Ultimately, the examiner noted that the Veteran's condition was asymptomatic, with or without lymphadenopathy or decreased T4 cell count.  His CD4 lymphocyte count was 687. 

During the May 2015 VA exam, the examiner noted an increase in symptoms and conditions related to the Veteran's HIV diagnosis.  He complained of mild nausea and weight loss, approximately 12 pounds in the previous year.  He also reported feelings of depression; however, the examiner noted it did not result in gross impairment in thought processes or communication. 

The Veteran remained compliant with his antiviral medication.  The examiner noted a history of HIV-related conditions including oral candidiasis, hepatitis and varicella zoster virus.  His condition was summarized as asymptomatic, with or without lymphadenopathy or decreased T4 cell count.  His CD4 count was measured at 586 from July 2014 lab work.  The examiner opined that his HIV related illness did not impact his ability to work; he retired in 2012 due to a left knee disability. 

During the May 2014 hearing, the Veteran testified that his symptoms had worsened.  He was on five to six medications to treat his symptoms; some of which caused constipation.  He suffered from dry mouth and gout in his left foot, which he believed was related to his HIV diagnosis.  He also reported increasing weight loss; he reported losing 10 to 12 pounds in the few years prior. He also noted experiencing depression due to not knowing how he contracted the disease 

Rating Period Prior to May 5, 2014

Based on the above, and pursuant to Diagnostic Code 6351, the Board finds that a disability rating in excess of 10 percent prior to May 5, 2014, is not indicated.  This is because as noted above, the evidence does not show the presence of recurrent constitutional symptoms, intermittent diarrhea, or a T4 cell count less than 200, Hairy Cell Leukoplakia, or Oral Candidiasis.  

Rating Period from May 5, 2014

Moreover, the Board finds that the Veteran's a disability rating in excess of 60 percent beginning May 5, 2014 is not warranted.  Weight loss and nausea were noted during the May 2015 VA exam, which are considered attributable to an HIV-related illness.  In addition the Veteran mentioned and the examiner noted oral candidiasis and hepatitis B, considered HIV- related opportunistic infections or oncologic conditions.  As such, the Veteran was assigned the current disability rating of 60 percent. 

The evidence of record does not show that the Veteran, at any time during the course of the appeal, had AIDS with recurrent opportunistic infections, or HIV-related illness with debility and progressive weight loss without remission, or few or brief remissions.  Moreover, at no point during the entire appeal period did the Veteran's CD4 count drop below 500.  As such, a rating of 100 percent is not appropriate in the absence of symptoms warranted for that evaluation pursuant to Diagnostic Code 6361. 

The Board acknowledges the Veteran's lay statements regarding the severity of his HIV-related illness, and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination reports and treatment records, than to the Veteran's lay statements.  

For the foregoing reasons, entitlement to increased disability ratings for HIV-related illness is denied.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

An increased rating for HIV related illness is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


